MEMORANDUM **
This is a petition for review of the denial of petitioner’s application for adjustment of status. Upon review of the record and petitioner’s opening brief, we conclude that this case is appropriate for summary disposition. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Accordingly, respondent’s motion for summary disposition is granted.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.